Citation Nr: 1231879	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for peripheral neuropathy in both feet, to include as secondary to service-connected bulging disc L4-5 with intermittent pain.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1990 to February 1994.  He served in the Southwest Asia Theater of Operations during the Persian Gulf War. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks service connection for peripheral neuropathy (PN) in both feet.  In documents of record, the Veteran contends that his PN is the result of exposure during his military service in the Persian Gulf War to taken Pyridostigmine Bromide (PB) pills or, alternately, radiation.  

The statute at 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran has submitted lay testimony that he took PB pills while stationed in the Persian Gulf.  He also submitted a lay statement describing an incident in February 1991 during which he was exposed to liquid radiation when he was in close proximity to a tank that was hit, approximately 50 miles south of Baghdad, Iraq.  The Veteran has submitted treatise material which connects PB pills to illness in Gulf War veterans.  He also referred to a November 2008 Congressional report by the Research Advisory Committee on Gulf War Veterans' Illnesses which does the same.  VA recognizes Gulf War Veterans' exposure to PB in pills and depleted uranium.  See, e.g., Determinations Concerning Illnesses Discussed In National Academy of Sciences Reports on Gulf War and Health, Volumes 4 and 8, 76 Fed. Reg. 21,099 (Apr. 14, 2011).  Therefore, the Board notes that the Veteran has advanced the theory of entitlement to service connection for an illness due to service in the Persian Gulf War.   

The VA examiner who evaluated the Veteran in January 2008 raised the issue of whether the PN may be secondary to the Veteran's service-connected back disorder (bulging disc L4-5 with intermittent pain).  Therefore, the theory of secondary service connection has been raised.

The VA examiner did not review the claims file; indeed, he stated that only "minimal" records were available for review.  He specifically mentioned a CBOC visit from October 2007, and described an evaluation by a Dr. S. wherein a nerve conduction study (NCV) showed "no response" in several nerves.  None of the records described by the examiner are in the claims file.  In fact, the only private treatment records in the claims file are two treatment notes from Dr. S. and a Dr. E., dated December 2006 and July 2007.  Only the July 2007 treatment note mentions the Veteran's feet, stating that the Veteran was experiencing numbness and tingling in both feet.  Therefore, outstanding relevant treatment records appear to exist which have not been associated with the claims file.  On remand, all relevant VA treatment records shall be obtained to the extent available.

The Board notes that the VA examiner did not provide a rationale for his negative nexus opinion.  The examiner diagnosed PN in the feet "of undetermined significance which is less likely than not related to [the Veteran's] back condition."  The examiner does not provide a reason why he finds the PN is unlikely to be related to the back condition.  Further, the examiner does not address the Veteran's claim of disability due to service in the Persian Gulf War.  For these reasons, the Board finds that the VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.");  Robinson v. Peake, 21 Vet. App. 545, 553 (2008)  (providing that VA has a duty to address all theories of entitlement that are raised by the appellant or the evidence of record).  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, the Veteran's lay statements repeatedly reference the Veteran's exposure to PB pills and radiation.  Further, the Veteran complained of PN symptoms dating back to 2003, and a treatment record shows symptoms of numbness and tingling in the feet as early as July 2007.  However, there has been no VA examination based on a review of the entire claims file, nor has a VA examiner opined as to the etiology of the symptoms and whether they are related to the Veteran's military service.

Accordingly, the Board finds it appropriate to remand this matter to afford the Veteran an opportunity to undergo a VA Persian Gulf examination to obtain a medical opinion concerning the etiology of PN on the basis of in-service incurrence or, in the alternative, on the basis of a secondary relationship to his service-connected back disorder.  See 38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his PN.  Any identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from all VA facilities of treatment the Veteran received for his PN, including records on the "CBOC visit from Oct 2007" referenced in the January 2008 VA examination report.  All efforts made should be documented in the claims file.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a Persian Gulf examination with an appropriate examiner for the purpose of determining the etiology of his peripheral neuropathy (PN) in both feet.  The examiner must review the complete claims file, including private treatment records, the Veteran's statements of record, and the treatise material submitted by the Veteran.  Provide the examiner with a copy of this remand.  The examiner must indicate in his report that the claims file was reviewed.

Based on a physical examination and comprehensive review of the claims file, the examiner must evaluate this Veteran with Southwest Asia service for any chronic disability pattern.  The Veteran has claimed a disability pattern related to PN in both feet. 

The examiner should provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  

The examiner should provide a medical opinion with supporting rationale as to whether it is "at least as likely as not" (50 percent or more probable) that the disability pattern or diagnosed disease for PN in both feet is related to a specific exposure event experienced by the Veteran during active military service in Southwest Asia, to include ingestion of PB pills and/or radiation.  

Finally, the examiner should address whether it is at least as likely as not (50 percent or more probable) that the Veteran's PN in both feet is proximately due to or permanently aggravated by his service-connected bulging disc at L4-5 with intermittent pain.  If and only if the examiner believes that there is chronic aggravation or worsening of the Veteran's current PN by his back disorder, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.  

The report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's account of in-service and continuous post-service symptomatology; private treatment records; the relevant VA examination report of record, and treatise evidence.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  The appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

